     Case 3:15-cr-00028-DCB-LRA Document 205 Filed 07/16/20 Page 1 of 7



                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                            NORTHERN DIVISION
UNITED STATES OF AMERICA
v.                                  CRIMINAL NO. 3:15-cr-28-DCB-LRA-1
MARVIN R. BROWN                                                 DEFENDANT
                                   ORDER

     This matter is before the Court on Defendant Marvin R.

Brown (“Brown”)’s Motion for Immediate Compassionate Release, or

alternatively, for Release to Home Confinement. [ECF No. 193].

The Government opposes the motion. After reviewing the parties’

submissions, the Court concludes that the motion should be

denied.

                                Background

     On March 28, 2016, Defendant pleaded guilty to one count of

conspiracy to commit money laundering, in violation of 18 U.S.C.

§ 1956, and this Court sentenced him to 240 months of

imprisonment, to run concurrent with the sentence imposed in

Criminal No. 3:14-cr-64-CWR-FKB. [ECF No. 149]. Defendant is

scheduled to be released on June 13, 2031. Brown now moves

pursuant to 18 U.S.C. § 3582(c)(1)(A) for a sentence reduction

resulting in his immediate release from the custody of the

Bureau of Prisons (“BOP”). Brown bases his Motion on the threat

posed by the COVID-19 pandemic. [ECF No. 193]. Brown is 45 years

                                     1
    Case 3:15-cr-00028-DCB-LRA Document 205 Filed 07/16/20 Page 2 of 7



old and suffers from Type 2 diabetes, one of the underlying

health conditions that may make a person more susceptible to

COVID-19. See Centers for Disease Control and Prevention, People

Who Are at Higher Risk for Severe Illness,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-at-higher-risk.html (last accessed June 25,

2020) (“People with diabetes”). Defendant is housed at FCI

Oakdale I, a BOP facility where at least 7 inmates have died

from COVID-19. See Bureau of Prisons, COVID-19,

https://www.bop.gov/coronavirus/ (last accessed June 25, 2020).

                               Discussion

     “A court, on motion by the BOP or by the defendant after

exhausting all BOP remedies, may reduce or modify a term of

imprisonment, probation, or supervised release after considering

the factors of 18 U.S.C. § 3553(a), if ‘extraordinary and

compelling reasons warrant such a reduction.’” United States v.

Chambliss, 948 F.3d 691, 692–93 (5th Cir. 2020)(citing 18 U.S.C.

§ 3582(c)(1)(A)(i)). Compassionate release is not mandatory but

falls within the district court’s discretion. A court may refuse

to grant compassionate release after weighing the sentencing

factors of 18 U.S.C. § 3553(a). Id. at 693. Factors under §

3553(a) include, but are not limited to, the need for the

sentence imposed to “reflect the seriousness of the offense,…


                                    2
    Case 3:15-cr-00028-DCB-LRA Document 205 Filed 07/16/20 Page 3 of 7



promote respect for the law, and… provide just punishment for

the offense.” Even if “extraordinary and compelling reasons,”

exist, the Guidelines’ policy statements provide for a reduction

in sentence only if “[t]he defendant is not a danger to the

safety of any other person or to the community, as provided in

18 U.S.C. § 3142(g).” USSG § 1B1.13.

     Before filing compassionate release motions, prisoners must

exhaust their administrative remedies in one of two ways:

  (1)    Prisoners may file a motion with the court after fully
         exhausting all administrative rights to appeal the Bureau
         of Prison’s decision not to file a motion for
         compassionate release, or
  (2)    Prisoners may file a motion with the court after
         requesting release and there has been “the lapse of 30
         days from the receipt of such request by the warden of
         the defendant’s facility...”
18 U.S.C. § 3582(c)(1)(A).

     Defendant Brown asserts that he has exhausted his

administrative remedies, claiming that he filed a request with

the warden and 30 days have elapsed without a response. The

Government claims that there is no record of the request, but

the Defendant argues that “[t]he absence of a record in the

system may well be due to administrative difficulties

surrounding the job performance of the warden.” [ECF No. 204].

        Assuming that Brown can overcome the procedural hurdles

and provide “extraordinary and compelling” reasons to warrant a


                                    3
    Case 3:15-cr-00028-DCB-LRA Document 205 Filed 07/16/20 Page 4 of 7



reduction, this Court is not persuaded that the Section 3553(a)

factors warrant relief or that Defendant Brown is not a danger

to any other person or the community.

     At the time of sentencing, the Defendant had a total

offense level of 43 and a criminal history category of II, with

a guideline imprisonment range of Life.       See [ECF No. 147] at

32–33. The statutorily authorized maximum sentence, however, was

20 years.   Id.   The Defendant has served a mere four years of

his given sentence for this cause number. After considering the

factors set forth in 18 U.S.C. § 3553(a), the Court finds that

the defendant’s motion for compassionate release must be denied

to adequately reflect the seriousness of the offense, promote

respect for the law, provide just punishment for the offense,

afford adequate deterrence to criminal conduct, and protect the

public from further crimes of the defendant.

     Moreover, the Court is not persuaded that the defendant is

not “a danger to the safety of any other person or to the

community, as provided in 18 U.S.C. § 3142(g).” The underlying

offense in Brown’s case was the distribution of methamphetamine,

of which he was accountable for the distribution of at least as

much as 500 grams, but less than 1.5 kilograms, of

methamphetamine (actual). Id. Brown’s pre-sentence report

states, “several firearms were found during the execution of


                                    4
    Case 3:15-cr-00028-DCB-LRA Document 205 Filed 07/16/20 Page 5 of 7



Brown’s primary residence as well as properties controlled by

him.” [ECF No. 147] at 31.

     “The danger posed to the community by drug offenders writ

large, and armed drug offenders in particular, is well-

established.” United States v. Smith, 2020 WL 3576937, at *1

(E.D. La. Jul. 1, 2020)(citing United States v. Hare, 873 F.2d

796, 798–99 (5th Cir. 1989); see also United States v. Daychild,

357 F.3d 1081, 1100 (9th Cir. 2004)(finding that danger to the

community posed by armed drug traffickers is “too plain to

permit dispute.”). Brown’s pre-sentence report notes the

following, in relevant part, were found at residences owned or

controlled by Brown: a Marlin .22 caliber rifle, a Kimber Pro

Crimson Carry II pistol, a Stag Arms 5.56 rifle, a Sig Sauer

semi-automatic pistol, a box of .45 caliber ammunition, two

loaded ammunition magazines, cocaine, marijuana, and

methamphetamine. The instant conviction is not an isolated

offense, as Defendant has two drug convictions in addition to

this conviction for money laundering. For the foregoing reasons,

Defendant has failed to show that if granted compassionate

release he would not be a danger to others or to the community.

Home Confinement

     Once a sentence is imposed, the BOP “shall designate the

place of the prisoner's imprisonment.” See 18 U.S.C. § 3621(b).

                                    5
    Case 3:15-cr-00028-DCB-LRA Document 205 Filed 07/16/20 Page 6 of 7



“Because [defendant] seeks release to home confinement, his

initial remedy is by administrative action within BOP. Following

exhaustion, the proper vehicle to challenge BOP's administrative

decisions is a petition pursuant to 28 U.S.C. § 2241.” United

States v. Nevers, Crim. No. 16-88, 2020 WL 2769880, at *8 (E.D.

La. May 28, 2020).

     The passage of the Coronavirus Aid, Relief, and Economic

Security Act (“CARES Act”) has not provided district courts the

authority to order an inmate to be transferred to home

confinement. In a well-reasoned opinion out of the Eastern

District of Louisiana, the court explained:

     Section 12003(b)(2) of the Act gives the Director of the
     BOP authority to lengthen the maximum amount of time a
     prisoner may be placed in home confinement under 18
     U.S.C. § 3624(c)(2) during the covered emergency period,
     if the Attorney General finds that emergency conditions
     will materially affect the functioning of the BOP. On
     April 3, 2020, the Attorney General issued a memorandum
     to the Director of the BOP making that finding and
     directing   the   immediate   processing   of   suitable
     candidates for home confinement. However, nothing in the
     CARES Act gives the Court a role in determining those
     candidates.
See Nevers, 2020 WL 2769880, at *8(citing United States v.

Mogan, Crim. No. 14-040, 2020 WL 2558216, at *2 n.12 (E.D. La.

May 20, 2020)). Accordingly, the Court must deny Brown’s request

for release to home confinement as this Court lacks authority to

order the BOP to transfer the defendant to home confinement.




                                    6
    Case 3:15-cr-00028-DCB-LRA Document 205 Filed 07/16/20 Page 7 of 7



     The Court does have the authority to reduce Brown’s

sentence to time served and impose a term of supervised release.

See 18 U.S.C. § 3582(c)(1)(A). In imposing a term of supervised

release, the Court may impose a period of home confinement as a

condition, provided the Court finds home confinement is a

“substitute for imprisonment.” See U.S.S.G. § 5F1.2. However, to

do this, the Court must find that the prisoner has satisfied the

requirements for compassionate release, which Brown has not.

Therefore, to the extent that Brown seeks home confinement under

§ 3582(c)(1)(A), his request is denied for the same reasons his

request for a reduction in sentence is denied.

     Accordingly,

     IT IS HEREBY ORDERED that Defendant’s Motion for

Compassionate Release [ECF No. 193] is DENIED.

     SO ORDERED, this the 16th day of July, 2020.

                                         __/s/ David Bramlette________
                                          UNITED STATES DISTRICT JUDGE




                                    7
